Citation Nr: 1719385	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-15 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable disability rating for migraines and vascular headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In March 2016, the Board remanded the claims for further development of the evidence.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's claim for an initial compensable evaluation for migraines and vascular headaches.

The Veteran's most recent VA examination for his migraines was in January 2010.  In the April 2015 Statement of Accredited Representative in Appealed Case, the Veteran's representative asserted that the July 2011 examination is outdated and the severity of the Veteran's migraines has worsened since January 2010.  In light of that assertion, the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent, and severity of his migraines.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Also, any additional relevant VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The Veteran should also be provided an opportunity to submit any relevant private treatment records, or authorize VA to obtain the records on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim dated from July 2010 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.  

2.  Provide the Veteran an opportunity to submit any lay statements or outstanding, relevant private treatment records.  Provide the Veteran with the appropriate authorization for release form(s). 

Specifically, please try again to obtain private treatment records from Dr. Winnick, the Veteran's treating physician for migraines.  The RO first attempted to obtain these records in February 2010; however, the Veteran did not complete the authorization for release form. 

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to address the current nature and severity of his migraines.  The electronic claims file should be reviewed by the examiner.  All appropriate tests and studies should be conducted, and the results reported in detail.  In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's migraines, including the effect of his migraines on his occupational and daily functioning. 

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

